Superior Tech. Solutions, Inc. v Rozenholc (2017 NY Slip Op 01136)





Superior Tech. Solutions, Inc. v Rozenholc


2017 NY Slip Op 01136


Decided on February 10, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2017

Sweeny, J.P., Acosta, Mazzarelli, Manzanet-Daniels, Webber, JJ.


3075 100856/12

[*1]Superior Technology Solutions, Inc., et al., Plaintiffs-Appellants,
vDavid Rozenholc, Defendant-Respondent.


Solomon Zabrowsky, New York, for appellants.
Furman Kornfeld & Brennan LLP, New York (Bain R. Loucks of counsel), for respondent.

Order, Supreme Court, New York County (Joan A. Madden, J.), entered October 7, 2015, which granted defendant David Rozhenholc's motion for summary judgment and dismissed the complaint against him for attorney malpractice, unanimously affirmed, without costs.
Defendant has established that the malpractice claim fails for multiple reasons, and plaintiffs have failed to raise any triable issues (Zuckerman v City of New York, 49 NY2d 557, 562 [1980]; Sabalza v Salgado, 85 AD3d 436, 437 [1st Dept 2011]). There is no support for plaintiffs' contention that defendant had a duty to renew the lease on their behalf, or to advise them of the need to do so (see Kaminsky v Herrick, Feinstein LLP, 59 AD3d 1, 9 [1st Dept 2008], lv denied 12 NY3d 715 [2009]). The record demonstrates that defendant's representation was limited to litigating and negotiating a settlement with respect to the Yellowstone action, which defendant brought on plaintiffs' behalf, and that the scope of his services was not transactional. Defendant was not actively representing plaintiffs at the time the lease was negotiated or when the renewal option was to be exercised.
Defendant has also demonstrated that it cannot be shown that any alleged negligence by him was the proximate cause of plaintiffs' damages (Stolmeier v Fields, 280 AD2d 342, 343 [1st Dept 2001], lv denied 96 NY2d 714 [2001]). Plaintiff Lee's testimony establishes that he knew that notice for the renewal had to be in writing and sent by certified or registered mail to the landlord, and his own affidavits reflect his knowledge that the lease ran until January 31, 2011 with the option to renew.
In fact, Lee had renewed a prior lease, identical to the lease at issue, years before he even retained defendant to represent him in the Yellowstone litigation.
We have considered plaintiffs' remaining contentions, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2017
CLERK